DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s Amendment filed on 06/09/2022. Claims 1-20 are pending in the office action.
Claims 1, 10, and 19 have been amended.

Response to Arguments
Claim objected is obviated in view of claim amended.
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive:
Applicant’s position:
Zhang fails to disclose, teach or suggest at least the distinguishing features of "selecting the first receiving assembly and/or the second receiving assembly to charge batteries of the foldable-screen electronic device based on the charging type when one side surface of the foldable-screen electronic device is proximal to the wireless charging device, wherein the foldable-screen electronic device is configured for wireless charging without user selection of a specified side surface for the wireless charging" as recited in the amended claim 1 of the present application.
Examiner’s position:
Examiner respectfully disagrees with Applicant’s position as the follow:
First of all, Applicant admit that Zhang discloses, for example in its paragraph [0088], that "the embodiment of the present invention can also provide a switch between the first receiving coil and the charging receiving circuit, and a switch between the second receiving coil and the charging receiving circuit, so that the charqinq controller can control the first receiving coil to charge or stop charging by controlling the switch corresponding to the receiving coil to be closed or opened, and to control the first receiving coil to charge or stop charging by controlling the closing or opening of the corresponding switch of the second receiving coil." 
That is, Zhang further discloses that by providing a switch between the receiving coil and the charging receiving circuit, the charging controller can control the receiving coil to charge or stop charging by controlling the closing or opening of the switch corresponding to the receiving coil. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to recognize that the controller can control the switch to select first and/or second receiving/transmitting coil(s) to charge the battery based on the operation conditions (i.e., temperature). Hence, user does not interference of selecting which coils to be received/transmitted. Therefore, Zhang teaches the foldable-screen electronic device is configured for wireless charging without user selection of a specified side surface for the wireless charging.
Moreover, Zhang fig. 7, the received device can be folded symmetrically or asymmetrically that would result the received coils and the transmitted coils to be either perfectly aligned or mismatched (i.e., offset) (see the reproduction as below). In case the received coils and transmitted coils are mismatch, that results one of surfaces of received coil would be the proximal compares to other surface. Thus, Zhang’s controller is selecting the first receiving assembly and/or the second receiving assembly to charge batteries of the foldable-screen electronic device based on the charging type when one side surface of the foldable-screen electronic device is proximal to the wireless charging device


    PNG
    media_image1.png
    437
    974
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    211
    971
    media_image2.png
    Greyscale

At least above reasons, Zhang teaches all the features as recited in claim 1.
As similarly, claims 10 and 19 are similar as claim 1. Hence, the above reason similar applied to claims 10 and 19.
Therefore, claim rejection is sustained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Wen-Cheng (CN-108923509) (see the reproduction as text translation citations).
With respect to claims 1 and 10: Zhang discloses a wireless charging method, applicable to a foldable-screen electronic device provided with a first receiving assembly and a second receiving assembly (Zhang, fig. 6-7), 

    PNG
    media_image3.png
    164
    1692
    media_image3.png
    Greyscale

comprising: 
acquiring a charging type supported by a wireless charging device after handshake communication (i.e., establish communication connection) between the foldable-screen electronic device and the wireless charging device (see the reproduction as text translation citations as below); and 

    PNG
    media_image4.png
    486
    1705
    media_image4.png
    Greyscale

selecting the first receiving assembly and/or the second receiving assembly to charge batteries of the foldable-screen electronic device based on the charging type (see the reproduction as text translation citations as below).

    PNG
    media_image5.png
    450
    1722
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    251
    1716
    media_image6.png
    Greyscale

when one side surface of the foldable-screen electronic device is proximal to the wireless charging device (Zhang fig. 7, the received device can be folded symmetrically or asymmetrically that would result the received coils and the transmitted coils to be either perfectly aligned or mismatched (i.e., offset) (see the reproduction as below). In case the received coils and transmitted coils are mismatch, that results one of surfaces of received coil would be the proximal compares to other surface. Thus, Zhang’s controller is selecting the first receiving assembly and/or the second receiving assembly to charge batteries of the foldable-screen electronic device based on the charging type when one side surface of the foldable-screen electronic device is proximal to the wireless charging device).

    PNG
    media_image1.png
    437
    974
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    211
    971
    media_image2.png
    Greyscale

Zhang’s paragraph [0088], that "the embodiment of the present invention can also provide a switch between the first receiving coil and the charging receiving circuit, and a switch between the second receiving coil and the charging receiving circuit, so that the charqinq controller can control the first receiving coil to charge or stop charging by controlling the switch corresponding to the receiving coil to be closed or opened, and to control the first receiving coil to charge or stop charging by controlling the closing or opening of the corresponding switch of the second receiving coil." 
That is, Zhang further discloses that by providing a switch between the receiving coil and the charging receiving circuit, the charging controller can control the receiving coil to charge or stop charging by controlling the closing or opening of the switch corresponding to the receiving coil. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to recognize that the controller can control the switch to select first and/or second receiving/transmitting coil(s) to charge the battery based on the operation conditions (i.e., temperature). Hence, user does not interference of selecting which coils to be received/transmitted. Therefore, Zhang teaches the foldable-screen electronic device is configured for wireless charging without user selection of a specified side surface for the wireless charging.

With respect to claims 2 and 11: Zhang discloses the wireless charging method according to claim 1, wherein the charging type comprises a resonant charging type (Zhang, fig. 7); and the selecting the first receiving assembly and/or the second receiving assembly to charge the batteries of the foldable-screen electronic device based on the charging type comprises: selecting the first receiving assembly and the second receiving assembly to simultaneously charge the batteries (see the reproduction as text translation citations as below).

    PNG
    media_image7.png
    249
    1707
    media_image7.png
    Greyscale

With respect to claims 3 and 11: Zhang discloses the wireless charging method according to claim 1, wherein the charging type comprises a coupled charging type (align between transmission coils and receiver coils); and the selecting the first receiving assembly and/or the second receiving assembly to charge the batteries of the foldable-screen electronic device based on the charging type comprises: selecting the first receiving assembly or the second receiving assembly to independently charge the batteries (see the reproduction as text translation citations as below).

    PNG
    media_image6.png
    251
    1716
    media_image6.png
    Greyscale


    PNG
    media_image8.png
    401
    1705
    media_image8.png
    Greyscale

With respect to claim 19: Zhang teaches a foldable-screen electronic device (Zhang, fig. 6-7), implementing the wireless charging method of claim 1, comprising: 
a foldable-screen (Zhang, fig. 6-7); 
a first receiving assembly (Zhang, fig. 5-7, 211); 
a second receiving assembly (Zhang, fig. 5-7, 212); 
a processor connected with the first receiving assembly and the second receiving assembly, respectively (Zhang, fig. 5, charging controller 25 (i.e., processor) connect to charging receiving circuit 22 which connected to first receiving coil 211 and second receiving coil 212); 
batteries connected with the first receiving assembly and the second receiving assembly, respectively (Zhang, fig. 5, battery 24); 

    PNG
    media_image9.png
    484
    1704
    media_image9.png
    Greyscale

The charging controller is configured to execute the steps of charging process/method, such as control charging condition, e.g., temperatures, switching between first receiving coil and second receiving coil (see the reproduction as text translation citations as below).

    PNG
    media_image10.png
    162
    1674
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    655
    1728
    media_image11.png
    Greyscale

Wang does not implicitly teach memory storing instructions for execution by the processor.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to recognize that Zhang’s foldable electronic device having processor (i.e., microcontroller, single-chip microcomputer, programmable logic device) which would include a memory storing instructions (i.e., system operation) to implement steps of the wireless charging method.
acquiring a charging type supported by a wireless charging device after handshake communication (i.e., establish communication connection) between the foldable-screen electronic device and the wireless charging device (see the reproduction as text translation citations as below); and 

    PNG
    media_image4.png
    486
    1705
    media_image4.png
    Greyscale

selecting the first receiving assembly and/or the second receiving assembly to charge batteries of the foldable-screen electronic device based on the charging type (see the reproduction as text translation citations as below).

    PNG
    media_image5.png
    450
    1722
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    251
    1716
    media_image6.png
    Greyscale

when one side surface of the foldable-screen electronic device is proximal to the wireless charging device (Zhang fig. 7, the received device can be folded symmetrically or asymmetrically that would result the received coils and the transmitted coils to be either perfectly aligned or mismatched (i.e., offset) (see the reproduction as below). In case the received coils and transmitted coils are mismatch, that results one of surfaces of received coil would be the proximal compares to other surface. Thus, Zhang’s controller is selecting the first receiving assembly and/or the second receiving assembly to charge batteries of the foldable-screen electronic device based on the charging type when one side surface of the foldable-screen electronic device is proximal to the wireless charging device).

    PNG
    media_image1.png
    437
    974
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    211
    971
    media_image2.png
    Greyscale

Zhang’s paragraph [0088], that "the embodiment of the present invention can also provide a switch between the first receiving coil and the charging receiving circuit, and a switch between the second receiving coil and the charging receiving circuit, so that the charqinq controller can control the first receiving coil to charge or stop charging by controlling the switch corresponding to the receiving coil to be closed or opened, and to control the first receiving coil to charge or stop charging by controlling the closing or opening of the corresponding switch of the second receiving coil." 
That is, Zhang further discloses that by providing a switch between the receiving coil and the charging receiving circuit, the charging controller can control the receiving coil to charge or stop charging by controlling the closing or opening of the switch corresponding to the receiving coil. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to recognize that the controller can control the switch to select first and/or second receiving/transmitting coil(s) to charge the battery based on the operation conditions (i.e., temperature). Hence, user does not interference of selecting which coils to be received/transmitted. Therefore, Zhang teaches the foldable-screen electronic device is configured for wireless charging without user selection of a specified side surface for the wireless charging.


Allowable Subject Matter
Claims 4-9, 13-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 4, 13, and/or 20 is/are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach combination of limitation as the follow:
As per claims 4 and 13: acquiring spatial attitude data collected by a spatial attitude sensor in the foldable-screen electronic device; acquiring the unfolded/folded state of the foldable-screen electronic device according to the spatial attitude data, the unfolded/folded state being that a foldable-screen of the foldable-screen electronic device is folded or the foldable-screen is unfolded; acquiring a placed attitude of the foldable-screen electronic device when the unfolded/folded state is that the foldable-screen is folded, wherein the placed attitude is that a first side surface of the foldable-screen electronic device is proximal to the wireless charging device or that a second side surface of the foldable-screen electronic device is proximal to the wireless charging device; selecting the first receiving assembly to charge the batteries when the placed attitude is that the first side surface of the foldable-screen electronic device is proximal to the wireless charging device; and selecting the second receiving assembly to charge the batteries when the placed attitude is that the second side surface of the foldable-screen electronic device is proximal to the wireless charging device.

As per claim 20: an offset distance between a center position of the receiving coil in the first receiving assembly and a center position of the receiving coil in the second receiving assembly is less than a predetermined distance threshold; the foldable-screen electronic device further comprises a spatial attitude sensor configured to sense attitude data of the foldable-screen electronic device, and a distance sensor configured to sense distance data between the foldable-screen electronic device and the wireless charging device; at least one of the first and second receiving assemblies is selected to wirelessly charge the batteries of the electronic device upon one side surface of the foldable-screen electronic device being proximal to the wireless charging device, without user selecting a specified side surface for charging.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851